           Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 1 of 12. PageID #: 1



                 IN THE UNITED STATES DISTRICT COURT

                 FOR THE NORTHERN DISTRICT OF OHIO

                                EASTERN DIVISION


SCOTT SOLARZ                                      )
 9585 Ravinia Drive
 Olmsted Falls, Ohio 44138                        )

                                 Plaintiff,       )

                   -vs-                           )

                                                  )

JAMES GRAVEN, individually and in             )       COMPLAINT
his official capacity as mayor of the City
of Olmsted Falls, Ohio                        )       Trial by Jury Endorsed Hereon
 26100 Bagley Road
 Olmsted Falls, OH 44138                      )

                   and                        )

THE CITY OF OLMSTED FALLS,                    )
OHIO,
 26100 Bagley Road                            )
 Olmsted Falls, OH 44138
                                              )

                             Defendants. )


                                  INTRODUCTION

      1.      This is an action brought to secure enforcement of federally protected

rights of free expression arising out of official government-sanctioned punishment in

violation of the First and Fourteenth Amendments to the Constitution of the United
                                                                             1|Page
          Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 2 of 12. PageID #: 2



States in which the plaintiff, Scott Solarz, seeks declaratory, preliminary and

permanent injunctive relief and damages.

                            CLAIMS AND JURISDICTION

     2.      This action is initiated pursuant to the Civil Rights Act of 1871, 42

U.S.C. §1983, to redress the deprivation under color of statue, ordinance, regulation,

custom or usage of rights, privileges and immunities secured to plaintiff under the

First and Fourteenth Amendments to the United States Constitution. Jurisdiction is

invoked pursuant to 28 U.S.C §§ 1331 and 1343(3) and (4). To the extent declaratory

relief is sought, claims are asserted pursuant to 28 U.S.C. §§ 2201 and 2203.

     3.      At all times relevant to this complaint, Defendants have acted under

color of law and under color of the statutes, ordinances, charter, regulations, customs

and usages of the City of Olmsted Falls, Ohio.

                                         PARTIES

     4.      Plaintiff Scott Solarz is a citizen of the United States who resides with

his family in the City of Olmsted Falls, Ohio.

     5.      Defendant James Graven is the Mayor of the City of Olmsted Falls,

Ohio, and is otherwise responsible for the formulation, implementation and

enforcement of all policies, practices, procedures, acts and conduct regarding the

administration of matters affecting the city and its residents, including policies,

practices, procedures, acts and conduct relating to the administration of the city and


                                                                            2|Page
           Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 3 of 12. PageID #: 3



is otherwise responsible for the promulgation and execution of rules of the

employees of the City of Olmsted Falls.

      6.        Defendant City of Olmsted Falls, Ohio is a municipal corporation

operating pursuant to the rules and regulations of the State of Ohio and pursuant to

obligations under the Constitution of the United States and State of Ohio.

Defendant City of Olmsted Falls is responsible for the implementation and

enforcement of all policies, practices, procedures, acts, and conduct regarding the

administration of matters affecting the city and its residents in a manner consistent

with the Constitution of the United States.

                                          COUNT I

      7.        Plaintiff reasserts the foregoing allegations and incorporates them by

reference as if fully set forth herein.

      8.        Plaintiff Scott Solarz is a veteran United States Marine and currently

serves as a firefighter in and for the City of Rocky River, Ohio.

      9.        In July 2016, Plaintiff Scott Solarz and his family moved into a new

home in Olmsted Falls, Ohio.

      10.       Soon after he moved into the home, Plaintiff Scott Solarz uncovered a

number of issues with the driveway and foundation of his home.

      11.       Defendant City of Olmsted Falls, Ohio requires that new residential

properties are inspected by the City of Olmsted Falls and otherwise meet Olmsted

Falls’ codes.
                                                                           3|Page
        Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 4 of 12. PageID #: 4



      12.    In his study of the conditions of the driveway and foundation at his new

home, Plaintiff Scott Solarz believed that the inspector hired by the City of Olmsted

Falls failed to properly diagnose the issue and failed to recognize the deficiencies

relating to the driveway and foundation in the process of concluding that the

driveway and foundation met required code compliance.

      13.    In order to remedy the situation, Plaintiff Scott Solarz was required to

arbitrate the dispute with the builder of his home in accordance with the contract he

had with the builder.

      14.    Under the agreement, Plaintiff Scott Solarz was required to pay for the

costs associated with the arbitration requirement.

      15.    Plaintiff Scott Solarz then contacted the Law Director for the City of

Olmsted Falls, through his attorney, to seek reimbursement for the arbitration as the

problems he faced were a result of the city’s deficient inspection.

      16.    Plaintiff Scott Solarz’s request for reimbursement was rejected by the

law director and mayor of the City of Olmsted Falls, Ohio.

      17.    On May 14, 2019, Plaintiff Scott Solarz then appeared before the

Olmsted Falls City Council at a meeting to address his concern about the city’s

rejection of his claim.

      18.    On May 14, 2019, Plaintiff Scott Solarz and Defendant James Graven

had a heated exchange at the city council meeting about the City of Olmsted Falls’


                                                                          4|Page
           Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 5 of 12. PageID #: 5



failure to do a proper inspection and the refusal of the City of Olmsted Falls to

reimburse Solarz for the arbitration.

         19.   Defendant James Graven, in his capacity as Mayor of the City of

Olmsted Falls, responded to Plaintiff Scott Solarz in a dishonorable and disrespectful

manner which caused needless public humiliation of a citizen of the City of Olmsted

Falls.

         20.   Accordingly, Plaintiff Scott Solarz chose to exercise his constitutionally

guaranteed freedom of speech ensured under the First Amendment of the

Constitution of the United States to speak out against a governmental figurehead,

Mayor Graven, whom he felt was improperly serving him and the public.

         21.   In June 2019, Plaintiff Scott Solarz created three (3) yard signs about

Mayor Graven concerning his opinion about the mayor.

         22.   The first sign was placed in his yard and the other two signs were placed

in the yards of friends of Plaintiffs.

         23.   As a veteran of active duty in the United States Marine Corp, Plaintiff

Scott Solarz knew of other veterans who held Mayor Graven in low regard.

         24.   As a firefighter for the City of Olmsted Falls, Plaintiff Scott Solarz knew

of other firefighters who held Mayor Graven in low regard.

         25.   The signs created by Scott Solarz read VETERANS AND FIRE

FIGHTERS AGAINST NO HONOR MAYOR GRAVEN.


                                                                              5|Page
        Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 6 of 12. PageID #: 6



     26.       On June 28, 2019, Mayor Graven showed up unannounced and

uninvited at the Solarz front door to confront Plaintiff Scott Solarz about the signs

he was displaying concerning his position as Mayor of the City of Olmsted Falls.

     27.       Plaintiff Scott Solarz was not at home when Mayor Graven showed up

at his home.

     28.       Defendant James Graven was met at the door by 15-year-old Grace, the

daughter of Scott Solarz.

     29.       Grace was nervous and anxious by the anger manifested by Defendant

Mayor James Graven when she explained her father was not home.

     30.       Defendant James Graven provided a business card to Plaintiff Scott

Solarz’s daughter Grace with instructions that her father call the mayor back.

     31.       The next day, June 29, 2019, in order to punish Plaintiff Scott Solarz for

exercising his rights ensured under the First Amendment to the Constitution of the

United States, Defendant James Graven contacted, or instructed the law director, to

contact Plaintiff Scott Solarz’s employer, the City of Rocky River where Solarz works

as a firefighter about the yard signs critical of the Mayor of Olmsted Falls posted in

the City of Olmsted Falls.

     32.       Defendant James Graven called, or initiated the communications in his

official capacity as the Mayor of the City Olmsted Falls about the yard signs.




                                                                              6|Page
        Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 7 of 12. PageID #: 7



      33.    Under color of state law, Defendant James Graven then contacted the

Fire Chief of the City of Rocky River about the yard signs in an effort to force

Plaintiff Scott Solarz to remove the signs.

      34.    Under color of state law, Defendant James Graven then contacted the

Mayor of the City of Rocky River about the yard signs in an effort to force Plaintiff

Scott Solarz to remove the signs.

      35.    Under color of state law, Defendant James Graven then contacted

Plaintiff Scott Solarz’s union president about the yard signs in order to force him to

remove the signs.

      36.    Then, nearly one month after Plaintiff Scott Solarz posted the yard signs

about Mayor Graven, on July 3, 2019, Defendant James Graven had his wife file

papers with the Olmsted Falls Police Department asserting an ambiguous threat

which had no factual foundation.

      37.    While the Olmsted Falls Police Department found no basis for the

complaint, the police department then called Plaintiff Scott Solarz to inform him that

the complaint by the wife of Defendant Olmsted Falls Mayor James Graven filed the

complaint.

      38.    Defendant James Graven, under color of state law and personally,

continued a pattern of harassment and intimidation by calling a variety of Plaintiff

Scott Solarz’s governmental superiors and through his wife, attempted to use his


                                                                           7|Page
               Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 8 of 12. PageID #: 8



      police department as a form of bullying of a private citizen who had an absolute right

      to post a yard sign.

            39.    On or before July 5, 2019, Defendant James Graven then hired a private

      law firm to threaten Plaintiff Scott Solarz which was received shortly thereafter and

      reads, in relevant part, as follows:

                   Your sign falsely states, “Fire Fighters and Veterans against
                   ‘NO HONOR’ Mayor Graven.” Through agents, you have
                   posted the same sign at 8788 Usher Road, Olmsted
                   Township and 8807 Usher Road, Olmsted Township. By
                   copy of this letter, your agents at those addresses are
                   hereby advised they, too, will be the subject of legal action
                   if they do not take down the signed you posted for them…
                   [Y]our signs are untrue and constitute actionable
                   defamation of James Graven, both personally, and as
                   Mayor.

40.   While the local Olmsted Falls law firm claimed defamation of James Graven as a

      governmental official and personally, it knew it was stating the law wildly wrong as an

      agent to threaten litigation as part of the continuing pattern and practice to obstruct,

      interfere with and restrict free expression ensured under the First Amendment to the

      Constitution of the United States.

41.   Defendant James Graven knew full well that the posted signs did not constitute

      defamation, but used the local law firm as a bullying tactic to discourage Plaintiff Scott

      Solarz from the exercise of his opinion about a government official.

42.   Fearful for the economic well-being of his family and unable to afford legal counsel to

      defend a legal action, the intimidation by Defendant James Gravens succeeded in

                                                                                   8|Page
         Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 9 of 12. PageID #: 9



restricting Plaintiff Scott Solarz’s ability to exercise his First Amendment rights, so he

removed the lawn signs.

      43.    Unless enjoined from doing so, Defendant James Graven will continue

to utilize his political superiority over a citizen of Olmsted Falls by forcing Plaintiff

Scott Solarz to stop exercising his rights under the First Amendment to the

Constitution of the United States.

      44.    Under color of state law, Defendant James Graven then requested that

the fire chief of the City of Olmsted Falls restrict the ability of Plaintiff Scott Solarz

from being at the City of Olmsted Falls’ fire department to further restrict his speech

and expression.

      45.    Plaintiff Scott Solarz has suffered irreparable harm arising out of the

pattern of governmental intimidation used by Defendant City of Olmsted Falls and

Mayor James Graven in restricting constitutional speech.

      46.    In balancing the equities, the Defendants will suffer no harm with the

reposting of the yard signs.

      47.    The public interest in permitting the posting of yard signs outweighs any

interest that the government of the City of Olmsted Falls and its mayor have.

      48.    Given the officials actions of Defendant James Graven intimidating

Scott Solarz’s 15-year-old daughter as mayor, threatening others who have posted

similar signs, adversely influencing the fire chief of Olmsted Falls under color of state

law, adversely influencing the fire chief of Rocky River, adversely influencing the
                                                                              9|Page
       Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 10 of 12. PageID #: 10



Mayor of Rocky River and threatening anyone who expresses an opinion about

James Graven which does not please him, in the absence of injunctive relief, Plaintiff

Scott Solarz’s rights under the First and Fourteenth Amendments will be rendered

nugatory.

      49.    In order to restore the signs without facing threats and other adverse

action under color of law, Plaintiff Scott Solarz has no alternative at law.

      50.    As a result of the acts and conduct of the Defendants, Plaintiff has

suffered and continues to suffer violations of his rights insured under the

Constitution of the United States.

      51.    As a result of the acts and conduct of the Defendants, Plaintiff has

suffered extreme emotional stress, humiliation and related personal losses.

      52.    The acts and conduct of the Defendants were intentional, malicious and

in wanton and reckless disregard of the rights and feelings of the plaintiff.

             WHEREFORE, plaintiff urges this Court to grant the following relief:

                    A.    Declare the acts and conduct of the
             Defendants constitute violations of the First and
             Fourteenth Amendments to the Constitution of the United
             States and the Civil Rights Act of 1871, 42 U.S.C. §1983;

                    B.    Permanently enjoin the Defendants, their
             agents, employees or any persons acting independently or
             in concert with the Defendants, from barring the Plaintiff
             from future political expression and assembly;

                   C.    Preliminarily and permanently enjoin the
             Defendants, their agents, employees or any persons acting
             independently or in concert with the Defendants, from
                                                                               10 | P a g e
        Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 11 of 12. PageID #: 11



             retaliating against the Plaintiff in the future for the assertion
             of federally protected rights and to enjoin any act or
             conduct which has the purpose or effect of restricting the
             right of free speech and the exercise of assembly;

                   D. Compensate the Plaintiff for all personal losses
             he has suffered as a result of the unconstitutional actions of
             the Defendants;

                    F. Grant to the Plaintiff and against the Defendants,
             jointly and severally, all additional appropriate
             compensatory damages, all appropriate punitive damages
             with respect to Defendant Graven, along with the costs
             and reasonable fees as expressly provided by federal statute;

                     G.     Grant any additional relief the Court deems
             just, equitable and in the public interest.


/s/ Jared S. Klebanow                      /s/ Avery Friedman
JARED S. KLEBANOW (0092018)                AVERY FRIEDMAN (0006103)
KLEBANOW LAW, LLC                          AVERY FRIEDMAN & ASSOCIATES
850 Euclid Ave. Suite 701                  850 Euclid Ave. Suite 701
Cleveland, Ohio 44114                      Cleveland, Ohio 44114-3358
T: (216) 621-8230                          T: (216) 621-9282
jklebanow@klebanowlaw.com                  avery@lawfriedman.com


                          Attorneys for Plaintiff Scott Solarz



                          TRIAL BY JURY DEMANDED

Plaintiff Scott Solarz hereby demands trial by jury.

                                  /s/ Avery Friedman
                                  Avery Friedman



                                                                                 11 | P a g e
Case: 1:19-cv-02065 Doc #: 1 Filed: 09/09/19 12 of 12. PageID #: 12




                                                               12 | P a g e
